Title: To Thomas Jefferson from Elias Porter, 4 July 1791
From: Porter, Elias
To: Jefferson, Thomas


Baltimore, 4 July 1791. As a stranger, he apologizes for delay in sending a letter from London by brig Minerva, being mislaid “or it certainly would bin sent … before.”—He saw Humphreys in Lisbon in Dec. on his way to Madrid. He received a small packet of letters from him to TJ, which he gave to Capt.  Steavens at Cadiz, “bound to Philadelphia, being bound My self to London in the Schooner Federalist which I have sense had the Misfortune to lose on the Coast of England.”
